Exhibit I, Byron R. Kelley, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Regency Energy Partners LP; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: October 16, 2008 /s/Byron R. Kelley Byron R. Kelley Chairman, Chief Executive Officer and President of Regency GP LLC, General Partner of Regency GP LP, General Partner of Regency Energy Partners LP
